DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/23/2022 has been entered. Claims 1-3 and 5-17 are pending. Claims 1 and 14 have been amended. Claims 16 and 17 are new. Claim 4 is canceled. 
The objection to the abstract is withdrawn. Applicant’s amendment overcomes the objection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pougher et, al. (US Pub. No. 2020/0121145 A1) in view of Kasper (US Pat. 9392919 B2).


    PNG
    media_image1.png
    685
    811
    media_image1.png
    Greyscale

Annotated Figure A (Pougher, Figure 5)
With respect to Claim 1, Pougher discloses:
A dust removal structure utilizing airflow whirls (Figure 6), comprising:
an outer barrel (Figure 6, Reference Number 18c);
a first internal barrel (Figure 6, Reference Number 100) arranged inside the outer barrel;
a second internal barrel (see Annotated figure A above) arranged inside the first internal barrel;
a third internal barrel (see Annotated figure A above) arranged at one end of the second internal barrel; 
a whirl barrel (see Annotated figure A above for whirl barrel) arranged at another end of the second internal barrel; 
wherein the whirl barrel is configured to communicate with a filter (Figure 6, Reference Number 84);
a first airflow whirl chamber (Figure 6; see between outer barrel and first internal barrel in annotated figure A above) is formed between the outer barrel and the first internal barrel; 
a second airflow whirl chamber (Figure 6; see between first and second internal barrels in annotated figure A above) is formed between the first internal barrel and the second internal barrel; 
an interior of the whirl barrel is provided with a whirl chamber (see area enclosed by whirl barrel in Annotated Figure A above);
an interior of the second internal barrel and an interior of the third internal barrel together form a third airflow whirl chamber (see annotated figure A above, enclosed within the conical barrel formed by the combination of the second and third internal barrels);
the outer barrel is provided with a first air inlet (Figure 6, Reference Number 28) communicating with the first airflow whirl chamber; 
the first internal barrel is provided with a second air inlet (Paragraph 0186-openings) communicating with the first airflow whirl chamber and the second airflow whirl chamber; 
the whirl chamber and the second airflow whirl chamber communicate with each other through a second air outlet (Figure 6, Reference Number 99b; Paragraph 0131);
the whirl chamber and the third airflow whirl chamber communicate with each other through a third air inlet (See Annotated Figure A above for a third inlet).
However, Pougher does not explicitly disclose wherein the first internal barrel comprises a plurality of grilles arranged in an annular array, and an air inlet gap is provided between every two adjacent grilles of the plurality of grilles, and a plurality of the air inlet gaps constitutes the second air inlet, and wherein the grille is elongated, and a longitudinal direction of each of the plurality of grilles is parallel to an axial direction of the first internal barrel.

Kasper, in the same field of endeavor, and in a similar fashion, teaches of a first internal barrel (210, figure 12)  comprises a plurality of grilles (252 and 254) arranged in an annular array, and an air inlet gap (250) is provided between every two adjacent grilles of the plurality of grilles, and wherein the grille is elongated, and a longitudinal direction of each of the plurality of grilles is parallel (fig. 3 shows it roughly parallel to a first internal barrel) to an axial direction of the first internal barrel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second air inlet of Pougher to incorporate the grille design of Kasper because Kasper teaches this design enhanced separation of dirt (col 10, lines 17-30).


With respect to Claim 2, Pougher discloses:
the outer barrel comprises an outer cylinder portion (See Annotated Figure A above - “Outer barrel”) and a base portion (Reference number 18a for base portion in Figure 5) connected to one end of the outer cylinder portion (See Annotated figure A for the connection between the outer barrel and base portion;);
a periphery of the third internal barrel is sleeved with a dust collection barrel (see Annotated Figure A above- “Dust Collection 3rd Barrel”;
one end of the dust collection barrel (see Annotated Figure A above-“Dust Collection 3rd Barrel”) away from the second internal barrel is connected to the base portion (Figure 6, immediately above Reference Number 18a);
wherein the dust collection barrel, the base portion, and the outer cylinder portion are enclosed to form a first dust collection chamber (see label on annotated figure A above);
the dust collection barrel, the third internal barrel and the base portion form a third dust collection chamber (Figure 6, Reference Number 18e).

With respect to claim 3, Pougher discloses:
one end of the third internal barrel away from the second internal barrel is provided with a dust baffle plate (Figure 6, Reference Number 62);
a dust outlet (see label on annotated figure A above) communicating with the third dust collection chamber is provided at the third internal barrel near the dust baffle plate. 

With respect to claim 11, Pougher discloses:
the first internal barrel and the whirl barrel are integrally (integral: formed as a unit with another part - Merriam-Webster) formed (see Annotated Figure A above).
The claimed phrase “integrally formed” is being treated as a product by process limitation. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC §102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP §2113

With respect to claim 12, Pougher discloses:
the second internal barrel and the third internal barrel are integrally formed (see Annotated Figure A above).
The claimed phrase “integrally formed” is being treated as a product by process limitation. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC §102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP §2113

With respect to claim 13, Pougher discloses:
the second internal barrel and the third internal barrel jointly form a conical barrel, and a bottom end of the conical barrel is arranged near the whirl chamber (see conical barrel on annotated figure A above; the whirl chamber is enclosed within the whirl barrel as shown in in Annotated Figure A above).

With respect to claim 14, Pougher in view of Kasper teaches:
The elements of claim 1, which are recited in the entirely in claim 14;
a motor (Paragraph 0017, Pougher) configured to generate airflow; 
the filter (Figure 6, Reference Number 84, Pougher) provided at one end of the whirl barrel away from the third internal barrel; 
a suction head assembly (Figure 2, Reference Number 12, Pougher) configured to clean ground. 
With respect to claim 16, Pougher in view of Kasper teaches:
wherein each of the plurality of grilles has one end ( the end towards the center of the barrel, at 236) being extended to form a positioning column.



  
    PNG
    media_image2.png
    609
    580
    media_image2.png
    Greyscale

Annotated Figure B (Oh, Figure 7)
Claim(s) 5, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pougher in view of Kasper Oh et al. (US Patent No. 7,771,499 B2). Pougher and Kasper teaches all the elements present in claim 1. Additionally, Pougher discloses:
(claim 5) a whirl cylinder portion (the whirl barrel is cylindrical in shape and thus is a whirl cylinder portion; see Annotated Figure A above), 
(claim 5) a whirl bottom, (see Annotated Figure A above); 
(claim 5) the second air outlet (Figure 6, Reference Number 99b) is provided on the whirl bottom; (see annotated figure A above); 
(claim 6) one end of the second internal barrel near the third internal barrel is radially extended to form an annular protruded portion (see “Annular Protruded Portion” on annotated figure A above) and the first internal barrel, the second internal barrel, the annular protruded portion and the whirl bottom are enclosed to form the second airflow whirl chamber (see area enclosed by “First Internal Barrel”, “Second Internal Barrel”, and “Annular Protruded Portion” on annotated figure A above);
(claim 9) a central support portion (See annotated figure A above for the central support portion ); 
(claim 10) the central support portion comprises an annular portion (see annotated figure A above for an annular portion);
(claim 10) an internal guiding cylinder formed by extending an inner ring of the annular portion toward an axial direction of the third airflow whirl chamber (see annotated figure A above for an annular portion towards the third chamber).

Pougher and Kasper do not expressly teach an air guiding portion arranged at the whirl cylinder portion; that the air guiding portion comprises a plurality of diverging blades circumferentially arranged and configured to make airflow flow from an edge of the whirl cylinder portion toward a center of the whirl cylinder portion; that both ends of the diverging blades are connected to an inner wall of the whirl cylinder portion and the central support portion respectively; and that the diverging blades are connected to the annular portion and arranged at a periphery of the internal guiding cylinder. 
Oh teaches in the same field of endeavor:
 (claim 5) an air guiding portion (Figure 7, Reference Number 154) arranged at a whirl cylinder portion (See Annotated Figure B for the components of the whirl cylinder);
(claim 8) that the air guiding portion comprises a plurality of diverging blades (Figure 7, Reference Number 139) circumferentially arranged and configured to make airflow flow from an edge of the whirl cylinder portion toward a center of the whirl cylinder portion (Figure 7, arrows show airflow); 
(claim 9) that both ends of the diverging blades are connected to an inner wall (Annotated Figure B shows inner wall) of the whirl cylinder portion and a central support portion respectively (Figure 6 Reference Number 139 and 154 and Figure 7; see annotated figure B for the interface of the blades to the inner wall of the whirl cylinder and the central support portion); and
(claim 10) that the diverging blades are connected to an annular portion and arranged at a periphery of an internal guiding cylinder (see annotated figure B above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the whirl cylinder portion of Pougher and include the air guiding portion and both ends of diverging blades connected to an inner wall and a central support portion, respectively, as taught by Oh, for the purpose of increasing airflow of the whirling force of the air and thus improving the separating efficiency for minute dust (Oh Col 7 Lines 65-67; Oh Col 8 Line 29-33). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pougher in view of Kasper and Oh as applied to claim 6 above, and further in view of Smith (U.S. Pub. No 2013/0091813 A1). Pougher  in view of Kasper and Oh discloses all the elements present in claim 6. Pougher in view of Kasper and Oh do not expressly teach that the annular protruded portion is provided with a positioning hole and that the first internal barrel is provided with a positioning column configured to insert into the positioning hole. Smith teaches, in the same field of endeavor, a positioning column (Figure 5, Paragraph 0101-bayonet fit) and hole (Figure 5, Paragraph 0101-bayonet fit) on various components within a dust removal structure (Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the annular portion and first internal barrel of Pougher in view of Kasper and Oh, and include the positioning hole and positioning column on the annular protruded portion and internal barrel, as taught by Smith, so that the components may be disassembled and reassembled without tools for ease of cleaning of and replacement of interior components (Paragraph 0101).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pougher in view of Kasper and Tran (US Pub. No. 2013/0047368 A1). Pougher in view of Kapser teaches all of the elements present in claim 14. However, Pougher does not disclose a suction head assembly provided with a side brush configured to clean dead corners. Tran teaches, in the same field of endeavor, a suction head assembly provided with a side brush (Figure 2, Reference Number 58) configured to clean dead corners. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the suction head assembly of Pougher, and incorporate the side brush, as taught by Tran, for the purpose of sweeping dust towards the suction head that is located beyond the area covered by the suction head, for example at baseboards or rooms and along kick plates of cabinetry and appliances. (Tran Paragraph 0021).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pougher et, al. in view of Kasper and Tran-2 (US Pub. No. 2019/0125151 A1).

Pougher in view of Kasper teaches wherein one end of the second internal barrel  and near the third internal barrel is radially extended to form an annular protruded portion (see annotated figure A)
Pougher and Kasper do not explicitly teach  the annular protruded portion is provided with a plurality of positioning holes, and wherein a plurality of positioning columns are respectively inserted into the plurality of positioning holes, to form a removable connection.
Tran-2, in the same field of endeavor teaches: 
that the annular protruded portion  (102 in figure 3 would be similar structure to the annular extruded portion in Pougher, being a protrusion formed around an annular structure, and otherwise connecting different parts of a suction cleaner), is provided with a plurality of positioning holes (inside protrusion 012) and wherein a plurality of positioning columns (paragraph 0036) are respectively inserted into the plurality of positioning holes, to form a removable connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular extruded portion of Pougher in view of Kasper, to have positioning holes and positioning columns, and to make the structure removable, as Tran-2 discloses (paragraph 0036) that this allows removal of vacuum parts. 
It is noted that reversal of parts is obvious to one skilled in the art, provided that no unexpected results occur, thus though there is an annular protrusion at 78, it would still be obvious to place the positioning holes 012 on an annular protruded portion of Pougher in view of Tran-2, given the similarity of structure.
It is also noted that duplication of parts would be obvious to one of ordinary skill in the art, absent an unexpected result, thus it would have been  obvious to provide any number of positioning holes/columns.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection has been presented on the independent claim.

Conclusion
The examiner notes that both claims 16 and 17 were not read together, and comprise separate rejections using separate art with respect to the positioning column. The positioning column in claim 16 and in claim 17 is viewed differently in the cited art, and as the claims are not dependent on each other, thus what the examiner views as the positioning column in claim 16 bears no structural relationship to what the examiner views as the positioning column in claim 17. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hagermarck et al. (US20170344019A1) discloses a side brush configured to sweep both the front (in direction of forward movement) and side of the vacuum device.
Mararov (US20140020205A1) discloses a reinforcing rib and an annular portion that is partially extruded (Figure 3) that is not claimed by applicant but disclosed by applicant.
Schlauch (US20200352404A1) discloses a angled grille shape.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723